 



Exhibit 10-a-11
2006 ANNUAL INCENTIVE COMPENSATION PLAN
FOR SENIOR EXECUTIVES, AS AMENDED
1. Purpose
          The purposes of the 2006 Annual Incentive Compensation Plan for Senior
Executive Officers (the Plan) are to provide a reward and an incentive to the
Corporation’s Senior Executive Officers who have contributed and in the future
are likely to contribute to the success of the Corporation, to enhance the
Corporation’s ability to attract and retain outstanding persons to serve as its
Senior Executive Officers and to preserve for the Corporation the benefit of
federal income tax deductions with respect to annual incentive compensation paid
to Senior Executive Officers.
2. Definitions

  (a)   Applicable Earnings. For any fiscal year, the pre-tax total segment
operating earnings of the Corporation, excluding extraordinary items, gain or
loss on the disposal of a segment of a business, restructuring charges, income
or loss from discontinued operations, cumulative effects of changes in
accounting principles, and other events or transactions of an unusual nature or
that occur infrequently, all as defined by or determined in accordance with
generally accepted accounting principles. Amounts charged or credited to
earnings under the ICP shall not be included in determining Applicable Earnings.
    (b)   Board of Directors. The Board of Directors of Rockwell Collins.    
(c)   Code. The Internal Revenue Code of 1986, as amended from time to time.    
(d)   Committee. The Compensation Committee designated by the Board of Directors
from among its members who are not eligible to receive an award under the Plan.
    (e)   Corporation. Rockwell Collins and its consolidated subsidiaries.    
(f)   ICP. The Corporation’s annual Incentive Compensation Plan for executives
other than those eligible under this plan.     (g)   Performance Fund. An
incentive compensation fund for each fiscal year in which the Plan is applicable
from which awards may be made under the Plan, which shall be equal to 1.5% of
the Applicable Earnings for that fiscal year.     (h)   Rockwell Collins.
Rockwell Collins, Inc., a Delaware corporation.     (i)   Section 409A.
Section 409A of the Internal Revenue Code of 1986, as amended, including any
regulations and other guidance issued thereunder.     (j)   Senior Executive
Officers. Rockwell Collins’ chief executive officer on the last day of each
fiscal year and four other executive officers (as defined in Rule 3b-7 under the
Securities Exchange Act of 1934, as amended) which the Committee shall designate
on or before the last day of the first quarter of that fiscal year. No member of
the Corporation’s Board of Directors who is not also an employee of the
Corporation shall be eligible to participate in the Plan.     (k)   2005 DCP.
Rockwell Collins, Inc. 2005 Deferred Compensation Plan.

 



--------------------------------------------------------------------------------



 



3. Determination of Applicable Earnings and Performance Fund; Allocation of
Potential Awards

  (a)   After the end of each fiscal year, the independent certified public
accountants who audit the Corporation’s accounts shall compute the Applicable
Earnings and the amount of the Performance Fund for that fiscal year. Those
computations shall be reported to the Board of Directors, the Committee and
other committees as appropriate.     (b)   There shall be allocated from the
Performance Fund for each fiscal year potential awards to each of the Senior
Executive Officers equal to the following respective percentages of the
Performance Fund for that fiscal year:         Chief Executive Officer — 30%    
    Two Senior Executive Officers — 20% each         Two Other Senior Executive
Officers — 15% each         The maximum potential award to any one Senior
Executive Officer under this Plan for any fiscal year shall be Ten Million
Dollars ($10,000,000).

4. Awards

  (a)   After the computations and reports prescribed under Section 3(a) have
been made, the Committee shall determine the amounts, if any, allocated to the
Senior Executive Officers pursuant to Section 3(b) to be awarded from the
Performance Fund for that fiscal year. The Committee may determine from time to
time the form, terms and conditions of awards, including whether and to what
extent awards shall be paid in installments.     (b)   Without limiting the
generality of Section 4(a), the Committee may, in its sole discretion, reduce
the amount of any award made to any Senior Executive Officer from the amount
allocated under Section 3(b), taking into account such factors as it deems
relevant, including without limitation: (i) the Applicable Earnings; (ii) other
significant financial or strategic achievements during the year; (iii) its
subjective assessment of each Senior Executive Officer’s overall performance for
the year; and (iv) information about compensation practices at other peer group
companies for the purpose of evaluating competitive compensation levels so that
the Committee may determine that the amount of the annual incentive award is
within the targeted competitive compensation range of the Corporation’s
executive compensation program. The Committee shall determine the amount of any
reduction in a Senior Executive Officer’s award on the basis of the foregoing
and other factors it deems relevant and shall not be required to establish any
allocation or weighting formula with respect to the factors it considers. In no
event shall any Senior Executive Officer’s award under the Plan exceed the
amount of the Performance Fund allocated to a potential award to that Senior
Executive Officer.     (c)   The Committee shall have no obligation to disclose
the full amount of the Performance Fund for any fiscal year. Amounts allocated
but not actually awarded to a Senior Executive Officer may not be re-allocated
to other Senior Executive Officers or utilized for awards in respect of other
years.     (d)   The Corporation shall promptly notify each person to whom an
award has been made and pay the award in accordance with the determinations of
the Committee.

2



--------------------------------------------------------------------------------



 



  (e)   A cash award may be made with respect to a Senior Executive Officer who
has died. Any such award shall be paid to the legal representative or
representatives of the estate of such Senior Executive Officer.     (f)   No
person who is eligible for an award under the Plan for any fiscal year of the
Corporation shall be eligible for an award under any other annual management
incentive compensation plan of any of the Corporation’s businesses for that
fiscal year.     (g)   Notwithstanding any other provision of this Plan to the
contrary, except to the extent that a Senior Executive Officer has elected to
defer receipt of his or her award pursuant to the 2005 DCP pursuant to subclause
(h) below, any award payable under this Plan will be paid no later than
March 15th of the calendar year following the end of the fiscal year to which
such award relates.     (h)   Any Senior Executive Officer who is eligible to
participate in the 2005 DCP may elect to defer an award under this Plan subject
to and in accordance with the terms and conditions of the 2005 DCP. It is
intended that any such deferral will only be permitted to the extent that such
election to defer payment complies with Section 409A. Rockwell Collins will
provide the Senior Executive Officer with the appropriate deferral election form
pursuant to which the Senior Executive Officer may make his or her deferral
election. Once an employee has elected to defer payment into the 2005 DCP, the
deferred amounts, including the Senior Executive Officer’s ability to make a
change to that deferral election and his or her right to receive payment of such
deferred amounts, will be subject in all regards to the terms and conditions of
the 2005 DCP and the requirements of Section 409A generally. Notwithstanding any
other provision of this Plan to the contrary, the Corporation makes no
representation that the Plan or the 2005 DCP or any amount deferred pursuant to
this subclause (h) or the 2005 DCP will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
this Plan or the 2005 DCP.

5. Finality of Determinations
          The Committee shall have the power to administer and interpret the
Plan. All determinations, interpretations and actions of the Committee and all
actions of the Board of Directors under or in connection with the Plan shall be
final, conclusive and binding upon all concerned. Any member of the Committee
who, at the time of any proposed award or at the time an award is made, is not
an “outside director” as defined for purposes of Code Section 162(m) shall
abstain from, and take no part in, the Committee’s action on the award.
6. Amendment of the Plan
          The Board of Directors and the Committee shall each have the power, in
its sole discretion, to amend, suspend or terminate the Plan at any time, except
that:

  (a)   No such action shall adversely affect rights under an award already
made, without the consent of the person affected; and     (b)   Without approval
of the shareowners of Rockwell Collins, neither the Board of Directors nor the
Committee shall (1) so modify the method of determining the Performance Fund as
to increase materially the maximum amount that may be allocated to it or
(2) after the first 90 days of any fiscal year, amend the plan in a manner that
would, directly or indirectly: (i) change the method of calculating the amount
allocated to the Performance Fund for that year; (ii) increase the maximum award
payable to any Senior Executive Officer for that year; or (iii) remove the
amendment restriction set forth in this sentence with respect to that year.

3



--------------------------------------------------------------------------------



 



7. Miscellaneous

  (a)   The Corporation shall bear all expenses and costs in connection with the
operation of the Plan.     (b)   The Corporation, the Board of Directors, the
Committee and the officers of the Corporation shall be fully protected in
relying in good faith on the computations and reports made pursuant to or in
connection with the Plan by the independent certified public accountants who
audit the Corporation’s accounts.

8. Effective Date
          The Plan was approved by the Board of Directors on November 17, 2005,
and by shareowners of Rockwell Collins on February 7, 2006. The Plan is
effective for fiscal years commencing on or after September 30, 2006. The Plan
was amended and restated on September 12, 2007 effective as of September 30,
2006 to reflect changes in respect of Section 409A.

4